Title: To Benjamin Franklin from Thomas Moffatt, 24 September 1764
From: Moffatt, Thomas
To: Franklin, Benjamin


Sir
Newport Rhode Island Sept 24th 1764.
I return you thanks for sending me Dr. Heberdens method of inoculating the small pox of which perhaps to you it may not be necessary to say that it bears every mark of Jud[g]ment candour and benevolence. The attention and regard shewn to this treatise in New England by the Authority and these in practise especially at Boston lately will to some very well account for the use of mercury not being yet known or introducd into Britain in inoculation of the small pox. At the Anniversary meeting of the university here Our Governor was chosen Chancellor several other Great or Senatorial officers were also elected so that learning makes a great progress and figure here. If I can serve or oblige you here it will be a great pleasure to Sir Your most Obedient Servant
Thomas Moffatt
 
To / Benjamin Franklin Esqr / Philadelphia
